OAKES, Circuit Judge
(concurring):
I concur in Judge Kearse’s opinion subject only to these additional comments in reference to the dismissal of the state claims. I agree, on balance, that dismissal here was proper in light of the factors which Falls Riverway Realty, Inc. v. City of Niagara Falls, 732 F.2d 38 (2d Cir.1984), sets forth. Those favoring dismissal are:
judicial economy, fairness to the parties, the delicacy of the state law issues, the policy of having federal courts avoid “needless decisions of state law[, ”] United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139....
Id. at 42.
We should, however, not lose sight of the factors opposed to dismissal mentioned in Falls Riverway:
the likelihood of a prompt disposition in this long-delayed litigation and the legitimate interests and expectations of the parties in having a trial in federal court. See Kavit v. A.L. Stamm & Co., 491 F.2d 1176, 1179-80 (2d Cir.1974).

Id.

They simply are not here sufficiently involved to warrant calling the dismissal an abuse of discretion.